DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received July 7, 2022.  Claims 1-16 are currently pending.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  The examiner acknowledges with appreciation the amendment to claim 1 which substitutes the more common name for many of the compounds, however perhaps the most egregious example, dihydrogen monoxide, or water, still remains.  


Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. A composition comprising formic acid and water has been claimed, and it uses the open language “comprising” which allows for any other component to be present.  Whatever the technical problem being addressed by the reference, however many additional components are present in the example, and however far afield the reference is from what applicants have in mind, if the reference contains formic acid and water, the composition is anticipated.  The examiner has not “lifted” the two components from the compositions, the components are there, and so the claims are properly rejected.  The examiner disagrees with applicants that it is unfair and unjust to reject a claim broad to the point where it is drawn to diluted formic acid, and maintains it is simply proper patent procedure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Before citing the references against the present claims, the examiner notes that a thorough search is impossible.  Formic acid is a common organic acid, and may be mixed with other components ubiquitous in the detergent arts, such as water, propylene glycol, acetic acid, polyethylene glycol, isopropanol, and Tween 80, just to name the most common components.  Note that diluted formic acid is likely an “off the shelf” product available from a chemical supplier.  The number of references that teach a composition containing formic acid and one of these components, especially water, must number in the many hundreds, if not thousands.  The references below represent a tiny fraction of references that could be used to reject these claims.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Brown et al, US 2009/0320212.
Brown et al teach a cleaning composition comprising 1% formic acid, 17.5% propylene glycol, monoethanolamine, and the balance water wherein the composition has a pH of 8 (¶105, example V).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Murphy et al, US 2014/0249068.
Murphy et al teach a cleaning composition comprising 1.1% formic acid, 5.5% propylene glycol, 8% monoethanolamine, and the balance water wherein the composition has a pH of 8 (¶105, example 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Boutique et al, US 2008/0004200.
Boutique et al teach a cleaning composition comprising 0.5% formic acid, 10% propylene glycol, up to 4% monoethanolamine, and the balance water wherein the composition has a pH of 8.2 (¶98, example M).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Eriksen et al, US 5,286,404.
Eriksen et al teach a cleaning composition comprising 1.8% formic acid, 25% propylene glycol, and the balance water wherein the composition has a pH of 5.2 (¶105, example V).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As stated above, the references relied upon are a tiny fraction of art that could have been used.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761